—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered November 1, 2000, convicting defendant, after a jury trial, of burglary in the first degree and attempted robbery in the first degree, and sentencing him to concurrent terms of 10 years, unanimously affirmed.
The court properly declined to submit criminal trespass in the second degree as a lesser included offense of burglary in the first degree. There was no reasonable view of the evidence, viewed most favorably to defendant, that he was guilty of trespass but not burglary (see People v Scarborough, 49 NY2d 364, 368). Even assuming, arguendo, that it would have been reasonable for the jury to disregard the testimony of the eyewitnesses in favor of the version of the events set forth by defendant in his written and videotaped statements, there was still no reasonable view of the evidence that defendant entered the apartment unlawfully, but without intent to assist his companions in committing a robbery. Concur — Nardelli, J.P., Tom, Ellerin, Friedman and Marlow, JJ.